Title: From Thomas Jefferson to Theodorus Bailey, 19 October 1823
From: Jefferson, Thomas
To: Bailey, Theodorus


Dear Sir
Monto
Oct. 19. 23.
I am afraid I shall give you more trouble than I expected with the letters I lately inclosed to you under cover to Giacomo Raggi. they are of real importance to our Univty or I would not do it. Raggi now informs me he is not able to proceed on his voyage to Italy without an advance of 100.D. more. this I am not authorised to make him and therefore, should he not get a passage to Italy, & soon, I wish to have back the packet to Appleton which I put under cover of that to Raggi which last I took the liberty of inclosing to you. should he have not recieved the packet, be so good as to break the seal addressed to him and withold the packet to Appleton. if he has recieved it, he will call on you for the lre I now inclose for him, and I will pray you to require from him a redelivery of Appleton’s packet and to return it to him only when he is about sailing, or if you see no probability of his doing that shortly, then return it to me. can I make any apology for this extra-official trouble other than that it is as of a friend, and not as of the officer I ask it and assure you of my thankfulness for it & of my contind attamt & respectTh: J.